DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 6, filed 6/23/2022, with respect to the status of the claims are hereby acknowledged. 
Applicant’s arguments, see pg. 6-7, filed 6/23/2022, with respect to the rejection of claims 2, 3, 5-11, 20, 21, and 23-27 under 35 U.S.C. 103 are hereby acknowledged. In particular, the applicant argues: 
“…the Office Action appears to characterize Belleguie's markers, which comprise an event identifier and a time reference, as disclosing the claimed third party encoded identifying data that enables unique identification of a specific instance of the first media segment. See Office Action at 5. Applicant respectfully disagrees. The markers disclosed by Belleguie identify the content of an event, not a specific instance of broadcast of a media segment. See, e.g., Belleguie at [0033]. The claimed third party encoded identifying data, on the other hand, allows for discrete identification of repeated broadcasts of the same media content on the same broadcast or stream source, unlike Belleguie's markers. Solely to expedite prosecution, Applicant has presented herein a clarifying amendment that clarifies that the unique identification is of a specific instance "of broadcast" of the media segment. 
Additionally, the markers disclosed by Belleguie (including the event identifiers and time reference) are not third party encoded identifying data, as required by the claim language; because, in Belleguie's system, "the broadcasting entity and sponsors control the whole production and distribution process ... ." Belleguie at [0043]. 
In addition to the above-identified differences between Belleguie's disclosure and the claimed system, the system disclosed by Belleguie has a number of issues that are addressed by the claimed system. For example, the stream event identifier of Belleguie does not contain an identification of the source of the stream. Thus, multiple streams of the same content, as identified by the stream event identifier, with the same time reference (e.g., 15 minutes into the streaming content) may be provided by multiple sources, but Belleguie does not disclose a way to distinguish one stream source from another. See, e.g., Belleguie at [0033]. 
As another example, the time reference in Belleguie is set prior to the actual stream taking place, rather than at broadcast. For example, as described in paragraph [0033] of Belleguie, time markers are embedded in a transport stream via MPEG-2 private sections, and multiple time references can be added to "allow broadcasters to schedule events on the viewer platform in advance." This approach has several drawbacks. First, if there are last-minute changes to programming (for example, breaking news, a presidential press conference, etc.)….”.
	The examiner notes that the applicant’s arguments are directed in part to the newly amended limitations. Therefore, in an effort to advance prosecution, the examiner will address the substantive amendments with newly found prior art that does not cite the teachings of Belleguie, Reisman, and Williams, either alone or in combination. Therefore, examiner will provide a rejection for newly added limitations. Additionally, claims 3-11 and 21-27 are also further rejected as they also not allowable on obviousness grounds and depend on a further rejected independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-11 and 20-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorogusker; Jesse Lee et al. US 20080183757 A1 (hereafter Dorogusker) Christensen, Kelly M.  et al. US 20050287972 A1 (hereafter Christensen) and in further view of Ellis, Michael D.  et al. US 20050020223 A1 (hereafter Ellis).
Regarding claim 2, With respect to "a system for using acquired third party encoded identifying data for presentation in association with broadcast segments using multiple receivers, the system comprising: a first broadcast receiver device that receives a first broadcast stream comprising at least a first media segment and accompanying first data stream, the accompanying first data stream including at least the acquired third party encoded identifying data that enables unique identification of a specific instance of broadcast of the first media segment and acquired third party encoded identifying data that enables content identification of the first media segment and acquired third party encoded identifying data that enables an identification of a source of the first broadcast stream” reads on Dorogusker Fig. 1A-1D, Fig. 12 para 34-49, 124-138 disclose a system comprising a plurality of receivers (e.g., first type of Receiver/accessory (e.g., 104, 182, 1208, 1214) and second type of receiver such as a “PMD” as represented in elements 102, 181 and PMD in Fig. 1F, 1G, 1212, 1222) wherein para 36 states the PMD can have an integrated receiver; para 31-37 plurality of receivers obtain a “broadcasts” comprising segments as “tracks” which are subset of the broadcast content and wherein broadcasts comprise metadata identifying the content (e.g., track title, location, source, time, and station identifier (para 56, 74) and wherein each receiver can obtain broadcast content independently (i.e., corresponds to the claimed first media segment/second media segment and respective first/second data stream because each broadcast content comprises metadata related to broadcast tracks; para 35 discloses metadata created and embedded in the broadcast, e.g., by an originator of the broadcast; when some or all of the metadata changes, a new track is indicated. A suitably configured receiver can detect and extract this metadata from the received broadcast and thereby determine when a track begins or ends (corresponds to the accompanying first data stream including at least the acquired third party encoded identifying data that enables unique identification of a specific instance of the first media segment) and para 32 teaches media broadcast can include broadcast content as well as metadata identifying the content (e.g., track title) and/or the broadcaster (corresponds to acquired third party encoded identifying data that enables an identification of a source of the first broadcast stream because the source providing the content is the broadcaster as compared to the originator or the content) wherein para 37 teaches track-identifying metadata comprises source and time of the broadcast which may be provided to the originator of the content to content originator that distributes assets;  
Examiner’s Note: See prior art of record but not relied upon Levy, Kenneth L. et al. US 20020162118 A1teaching: [0035] An identifier is preferably associated with each content item (including advertisements). Preferably, an identifier uniquely identifies a content item. For example, a sit-com episode includes a unique identifier. A content item may also be subdivided into sets, and a unique identifier is associated with each subset. For example, particular scenes, commercial segments, and/or video frames may each include unique identifiers. Particular objects within video frames also may be associated with a unique identifier. For example, a Coke can in a frame, or series of frames, can be associated with a unique identifier. Similarly, the content identifier optionally may include a unique identifier and time code, which can be used to identify the content and section of the content, such as the lapsed seconds of a movie since the start. This format enables efficient database design since every section of the content identified with one identifier and the timing is a secondary field in the database.
	Regarding “a broadcast receiver device link to a second broadcast receiver device that acquires location data… and further receives a second broadcast stream comprising at least a second media segment and accompanying second data stream, the accompanying second data stream including at least data that enables content identification of the second media segment and data that enables an identification of a source of the second broadcast stream” first, as discussed above, Dorogusker Fig. 1A-1D, Fig. 12 para 34-49, 124-138 disclose a system comprising a plurality of receivers (e.g., first type of Receiver/accessory (e.g., 104, 182, 1208, 1214) and second type of receiver such as a “PMD” as represented in elements 102, 181 and PMD in Fig. 1F, 1G, 1212, 1222) linked together via wired or wireless connection [see also para 56 disclosing receivers obtain GPS signal); wherein para 36 states the PMD can have an integrated receiver; Regarding “receives a second broadcast stream comprising at least a second media segment and accompanying second data stream, the accompanying second data stream including at least data that enables content identification of the second media segment and data that enables an identification of a source of the second broadcast stream” as discussed above, Dorogusker teaches a plurality of different type of receivers (e.g., “PMD” as represented in elements 102, 181 and PMD in Fig. 1F, 1G, 1212, 1222 and second type of Receivers/accessory (e.g., 104, 182, 1208, 1214); para 31-37 plurality of receivers obtain a “broadcasts” comprising segments as “tracks” which are subset of the broadcast content and wherein broadcasts comprise metadata identifying the content (e.g., track title, location, source, time, and station identifier (para 56, 74) and each receiver can obtain broadcast content independently (i.e., corresponds to the claimed first media segment/second media segment and respective first/second data stream because each receiver is capable of receiving a different broadcast content comprising metadata related to broadcast tracks); para 35 discloses metadata created and embedded in the broadcast, e.g., by an originator of the broadcast; when some or all of the metadata changes, a new track is indicated. A suitably configured receiver can detect and extract this metadata from the received broadcast and thereby determine when a track begins or ends (corresponds to the accompanying second data stream including at least data that enables content identification of the second media segment and data that enables an identification of a source of the second broadcast stream because each receiver can obtain broadcast content independently and each broadcast comprises metadata wherein para 32 teaches media broadcast can include broadcast content as well as metadata identifying the content (e.g., track title) and/or the broadcaster (corresponds to acquired third party encoded identifying data that enables an identification of a source of the second broadcast stream because the source providing the content is the broadcaster as compared to the originator or the content);  
		Regarding “at least one computer processor operably connected to an electronic memory that analyzes the first data stream to determine an identification of the source of the first broadcast stream and a content identification of the first media segment and further analyzes the second data stream to determine an identification of the source of the second broadcast stream and a content identification of the second media segment” Dorogusker teaches para 64, 124-137 tags comprising track-identifying metadata created by PMD or receiver 1208 are ultimately delivered to an element 1204 which is interpreted as a computing device typically understood to comprises processor and memory, however, Dorogusker does not reference the processor and memory of element 1204 but the art to Christensen as will be discussed below teaches the deficiency.
		Regarding “a selectable input that enables a selectable option activation to change outputting from the first broadcast receiver device to the second broadcast receiver device; and an output that presents the first media segment, the identification of the source of the first broadcast stream and the content identification of the first media segment, subsequent to the selectable option activation, the output further presents: the second media segment, the identification of the source of the second broadcast stream and the content identification of the second media segment” Dorogusker para 47-52 teaches enabling user operation to select input/output devices of an accessory 104 which is configured to selectively deliver media content to either media output devices connected to content extraction module 128 or PMD 102 or both as disclosed in para 47-48. Thus, accessory 104 can operate while connected to PMD 102 and can also operate in a standalone mode (i.e., not connected to PMD 102) as disclosed in . A person of ordinary skill in the art would have understood Dorogusker’s design to selectively deliver media content from coupled receivers (e.g., PMD and Receiver/accessory 104) to select which receiver will output media content. Dorogusker para 50-60 accessory 104 and/or PMD 102 can provide graphical information to the user about the broadcast content wherein either the accessory 104 or the PMD can extract the broadcast metadata for presentation to the user. For example, tag extraction engine 130 can supply metadata (or other information) pertaining to the currently playing track to a display device of accessory 104, or the metadata can be delivered to PMD 102 for display on PMD display device 114. Graphical information can include text (e.g., title and artist of a song or other program information, location information, directions, menus, and product information), still images (e.g., album covers, maps, product images or advertisements), or animated images (e.g., a music video corresponding to the audio track or advertisement). Dorogusker para 31-37 teaches a plurality of receivers obtain a “broadcasts” comprising segments as “tracks” which are subset of the broadcast content and wherein broadcasts comprise metadata identifying the content (e.g., track title, location, source, time, and station identifier, station frequency (para 56, 74).
		In an analogous art, Christensen teaches the deficiency of Dorogusker relating to at least one computer processor operably connected to an electronic memory in para 44, 51, 64, 69-75 disclosing an APS Data Server for storing broadcast content identifiers for processing requests for content from user devices and wherein processing requests would require a computer processor of a server in Christensen’s invention; “Data such as song title and artist, author or publisher and the IP address for the location where the digital version of the content is stored, can be transmitted using the RBDS/RDS data stream. A reference number representing song title and artist, author or publisher and the IP address for the location where the digital version of the content is stored can also be employed for ease of implementation. This reference number can reside in a lookup table to be accessed by the APS server software on a Data Server located at the broadcast site, a remote site or both for purposes of redundancy. Transmission of purchase requests from a Technology Enabled Radio (TER) is provided via wireless transmission, or by accessing the Internet using a personal computer or through a cellular or wireless phone. In one embodiment, activity of each sale using the above system is tracked for the purposes of aggregating data or "Data Mining" for sale to interested parties such as trade publications and record companies.”
		In an analogous art, Ellis provides a motivation for combining an external source for support identification of specific pieces of audio content, such as songs and commercials. FIG. 14 is a flowchart of process 1400 for identifying and tracking items of audio content (para 194-197) in a system comprising a plurality of client devices comprising receivers for obtaining broadcast content including a data stream associated with the broadcast content (para 238-243). More importantly, Ellis further teaches enabling a user to select from multiple audio sources to switch between audio sources providing different content (para 448-450).
		 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dorogusker’s invention for a broadcast system for transmitting a plurality of broadcast streams combined with data streams comprising broadcast content identifying data to plurality of electronic devices comprising a receiver device, wherein each electronic device can independently receive a different broadcast stream while being linked to each other to provide a user with the ability to switch and select between a plurality of receivers on the same platform to output different broadcast content and identify broadcast content identifying information from a remote external source by further incorporating known elements of Christensen’s invention for  output broadcast content and identify broadcast content identifying information from a remote external source comprising a processor and memory in order to enable the electronic device comprising a receiver to identify a plurality of content that is of interest to the viewer and present visual identifiers on an electronic device because Ellis also utilizes a system for combining an external source for support identification of specific pieces of audio content, such as songs and commercials and for identifying and tracking items of audio content in a system comprising a plurality of client devices comprising receivers, usable independently on the same platform, for obtaining broadcast content including a data stream associated with the broadcast content.

Regarding claims 3 "wherein the selectable input further enables a second selectable option that initiates a process to transmit the acquired third party encoded identifying data that enables unique identification of the specific instance of broadcast of the first media segment to a database" is further rejected on obviousness grounds as discussed in the rejection of claim 2 wherein Dorogusker Fig. 12 discloses that either the PMD or the accessory device transits tags to an online delivery service 1204; See also para 50-60 accessory 104 and/or PMD 102 can provide graphical information to the user about the broadcast content wherein either the accessory 104 or the PMD can extract the broadcast metadata for presentation to the user. For example, tag extraction engine 130 can supply metadata (or other information) pertaining to the currently playing track to a display device of accessory 104, or the metadata can be delivered to PMD 102 for display on PMD display device 114. Graphical information can include text (e.g., title and artist of a song or other program information, location information, directions, menus, and product information), still images (e.g., album covers, maps, product images or advertisements), or animated images (e.g., a music video corresponding to the audio track or advertisement). See also Ellis provides a motivation for combining an external source for support identification of specific pieces of audio content, such as songs and commercials. FIG. 14 is a flowchart of process 1400 for identifying and tracking items of audio content (para 194-197) in a system comprising a plurality of client devices comprising receivers for obtaining broadcast content including a data stream associated with the broadcast content (para 238-243). More importantly, Ellis further teaches enabling a user to select from multiple audio sources to switch between audio sources providing different content (para 448-450).
Regarding claim 4, “wherein the output further presents the location data acquired by the second broadcast receiver device” is further rejected on obviousness grounds as discussed in the rejection of claims 2-3 wherein Dorogusker para 31, 56, 87 teaches metadata information comprises GPS information and wherein metadata is delivered for display on PMD display device).
Regarding claim 5, “wherein the first broadcast receiver device receives at least one of the following: digital radio, Frequency Modulated radio, Amplitude Modulated radio, Internet, satellite radio, television, cable television, wireless, wired” is further rejected on obviousness grounds as discussed in the rejection of claims 2-4 wherein Dorogusker para 38 teaches FM, AM or satellite radio.
Regarding claim 6, “wherein the second broadcast receiver device receives at least one of the following: digital radio, Frequency Modulated radio, Amplitude Modulated radio, Internet, satellite radio, television, cable television, wireless, wired" is further rejected on obviousness grounds as discussed in the rejection of claims 2-5 wherein Dorogusker para 86 teaches PMD 102 (or an associated accessory) receives a broadcast. For example, PMD 102 may receive a terrestrial radio broadcast, a TV broadcast, a WiFi broadcast, a Bluetooth broadcast, a GPS broadcast, low-power FM broadcast, a remote sensor broadcast, and the like.
Regarding claim 7, “wherein the content identification of the first media segment includes at least one of the following: a name, a title, a publisher, an owner, an album, a picture, a number” is further rejected on obviousness grounds as discussed in the rejection of claims 2-5 wherein Dorogusker para 31-37 teaches a plurality of receivers obtain a “broadcasts” comprising segments as “tracks” which are subset of the broadcast content and wherein broadcasts comprise metadata identifying the content (e.g., track title, location, source, time, and station identifier (para 56, 74).
Regarding claim 8, “wherein the content identification of the second media segment includes at least one of the following: a name, a title, a publisher, an owner, an album, a picture, a number” is further rejected on obviousness grounds as discussed in the rejection of claims 2-7 wherein Dorogusker para 31-37 teaches a plurality of receivers obtain a “broadcasts” comprising segments as “tracks” which are subset of the broadcast content and wherein broadcasts comprise metadata identifying the content (e.g., track title, location, source, time, and station identifier (para 56, 74).
Regarding claim 9, “wherein the identification of the source of the first broadcast stream includes at least of the following: a frequency identification, a call sign, a name, a channel identification, a catch phrase, a location, a corporation, a broadcaster” is further rejected on obviousness grounds as discussed in the rejection of claims 2-8 wherein Dorogusker para 31-37 teaches a plurality of receivers obtain a “broadcasts” comprising segments as “tracks” which are subset of the broadcast content and wherein broadcasts comprise metadata identifying the content (e.g., track title, location, source, time, and station identifier, station frequency (para 56, 74).
Regarding claim 10, “wherein the identification of the source of the second broadcast stream includes at least one of the following: a frequency identification, a call sign, a name, a channel identification, a catch phrase, a location, a corporation, a broadcaster” is further rejected on obviousness grounds as discussed in the rejection of claims 2-9 wherein Dorogusker para 31-37 teaches a plurality of receivers obtain a “broadcasts” comprising segments as “tracks” which are subset of the broadcast content and wherein broadcasts comprise metadata identifying the content (e.g., track title, location, source, time, and station identifier, station frequency (para 56, 74).
Regarding claims 11 “wherein the selectable input is at least one of the following: a voice command, a button, a knob, a switch, a touch screen” is further rejected on obviousness grounds as discussed in the rejection of claims 2-9 wherein Dorogusker para 48 teaches devices comprise buttons and wherein para 47 teaches an accessory 104 can be configured to selectably deliver media content to either media output devices connected to content extraction module 128 or PMD 102 or both. Thus, accessory 104 can operate while connected to PMD 102 and can also operate in a standalone mode (i.e., not connected to PMD 102). See also para 54 Where some or all components of accessory 104 are packaged and/or sold separately from PMD 102, accessory 104 can include its own user input controls and/or user output devices as noted above. A user may be able to operate PMD 104 by remote control via user interface 132 of accessory 104 and/or to use output devices of accessory 104 to play media content stored by PMD 102; similarly, the user may be able to use controls 118 of PMD 102 to operate accessory 104 and/or use display 114 and/or audio output device 116 of PMD 102 to play broadcast content received by accessory 104. For example, PMD 104 can provide a graphical radio tuner on display device 114 that can be adjusted using, e.g., user input control 118; accessory interface 120 can relay information relating to the adjustment to accessory 104, and receiver component 122 can modify its tuning accordingly.
Regarding method claims 20-27, the claims are grouped and rejected with the system claims 2-11 because the elements of the system claim are met by the disclosure of the apparatus, methods, systems of the reference(s) as discussed in the rejection of claim 2-3 and 5-11 and because the elements of the system are easily converted into steps of a method/computer implemented methods by one of ordinary skill in the art. 
 
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on generally Monday to Friday 10am-6pm (with alternative Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421